DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the communication filed on January 31, 2019.
Claims 1-20 are currently pending and have been examined.
This action is made Non-Final

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The claims do fall within at least one of the four categories of patent eligible subject matter (process), as claims 1 and 6 are  directed to a method comprising a series of steps; claim 11 and 16 are directed to a system (terminal) compromising a series of components. Therefore, the claims are directed to a statutory category.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of executing a payment function, recognizing that the first screen mode is switched to a second screen mode, and performing an additional function related to a payment.  The recited steps, as drafted, are process that, under its broadest reasonable interpretation, cover performance of the limitation in the human mind and a method of organizing human activity (fundamental economic principles or practices – payment or transaction) includes commercial interactions but for the recitation of generic computer components.  That is, other than reciting the generic computer component such as a “terminal” nothing in the claim element precludes the step from practically being performed in the human mind. The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools.  The claim recites executing, recognizing, and performing function. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. An example of concepts performed in the human mind as mental processes because the steps of executing, recognizing (evaluating) and performing (processing) data mimic human thought processes of observation, evaluation, judgment, and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within 

Next, the claim is analyzed to determine if it is integrated into a practical application. 
In particular, the claim only recites the additional elements – using a terminal, a display unit, a wireless communication unit transmitting card information, a sensing unit, and a controller to perform displaying a default payment card image corresponding to the executed payment function and transmitting card information corresponding to the displayed default payment card image in all steps is recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f)).  Although the claim recites additional limitation of using computer components to perform the steps in a network environment. The network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. 
Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as a terminal, a display unit, 

Next, the claim is analyzed to determine if there are additional claim limitations that 
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering which only adds insignificant extra solution activity to the judicial exception. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well 
(For performing verification checks) Performing repetitive calculations, (See MPEP § 2106,05(d)(II)) .
(extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II))
In addition, courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.


Dependent claims 2, 3, 4, 5, 14 ,and 15 recite the performing the additional function 
related to the payment, comprising outputting a payment breakdown according to the transmitted card information; performing the additional function related to the payment, comprising performing an additional payment further including at least one of accumulation and discount related to the payment; performing the additional function related to the payment, comprising sharing information on a payment breakdown according to the transmitted card information;  wherein the first screen mode is a portrait mode and wherein the second screen mode is a landscape mode. While these 

Independent claim 11 recite a system equivalents of claim 1 respectively and are 
similarly rejection using the same rationale as claim 1, supra.

Dependent claims 12, 13 and 19 recites wherein the controller outputs a payment 
breakdown according to the transmitted card information in the second screen mode; wherein the controller performs an additional payment further including at least one of accumulation and discount related to the payment in the second screen mod . While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 1 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 1, supra.

Analysis
Claim 6: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the steps of obtaining an input of selecting at least one card image, recognizing that the first screen mode is switched to a second screen mode, and performing a payment function related to the card information.  The recited steps, as drafted, are process that, under its broadest reasonable interpretation, cover performance of the limitation in the human mind and a method of organizing human activity (fundamental economic principles or practices – payment or transaction) includes commercial interactions but for the recitation of generic computer components.  That is, other than reciting the generic computer component such as a “terminal” nothing in the claim element precludes the step from practically being performed in the human mind. The focus of the claim is not an improvement of in computers as tools, but on certain independently abstract ideas that use computer as tools.  The claim recites obtaining, recognizing, and performing function. None of the limitations recites technological implementation details for any of these steps, but instead recite only results desired by any and all possible means. An example of concepts performed in the human mind as mental processes because the steps of obtaining, recognizing (evaluating) and performing (processing) data mimic human thought processes of observation, evaluation, judgment, and opinion, perhaps with paper and pencil, where the data interpretation is perceptible only in the human mind. The recitation of the generic computer components does not take the claim limitations out of the mental processes grouping. These limitations falls under fall within the “mental processes” and “a method of organizing human activity “grouping of abstract ideas (Step 2A1-Yes).

Next, the claim is analyzed to determine if it is integrated into a practical application. 
In particular, the claim only recites the additional elements – using a terminal, a display unit, a wireless communication unit transmitting card information, a sensing unit, and a controller to perform displaying card information in all steps is recited at a high level of generality (i.e. as a generic server, generic computing network, generic computing device, generic interface, generic memory, and generic processor) such that it amounts to no more than mere instructions to implement the judicial exception on a computer. Simply implementing an abstract idea on a computer is not indicative of integration into a practical application (See MPEP § 2106.05(f)).  Although the claim recites additional limitation of using computer components to perform the steps in a network environment. The network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.
Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice) does not integrate a judicial exception into a practical application or provide significantly more. 
Applicant has not identified any improved technological result attributable to the claimed invention that how those additional elements such as a terminal, a display unit, a wireless communication unit transmitting card information, a sensing unit, and a controller integrated into technical improvement. The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move 

Next, the claim is analyzed to determine if there are additional claim limitations that 
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements identified in Step 2A Prong 2 amount to no more than mere instructions to implement the judicial exception on a computer or no more than mere data gathering which only adds insignificant extra solution activity to the judicial exception. Adding insignificant extra-solution activity cannot provide an inventive concept when the activities are well understood routine and conventional. The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic: manner: 
(For performing verification checks) Performing repetitive calculations, (See MPEP § 2106,05(d)(II)) .
(extracting and modifying data) Receiving or transmitting data over a network, (See MPEP § 2106.05(d)(II))
In addition, courts found that displaying information using a computer display or graphic user interface does not transform the judicial exception into patentable subject matter.
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.
Dependent claims 7 and 17 recite the performing the payment function related to the 
card information, comprising transmitting the card information to a different device. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 6 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 6, supra.

Dependent 8 and 18 recites the performing the payment function related to the card 
information, comprising: obtaining a detailed setting input for a payment using the card information; and performing the payment according to the obtained detailed setting 

Dependent claims 9, 10, and 20 recite the performing the payment function related to 
the card information, comprising outputting a payment breakdown related to the card information; wherein the first screen mode is a landscape mode and wherein the second screen mode is a portrait mode . While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.  The Steps 2A2 and B in the claim 6 analysis above. Therefore, this claim is similarly rejected under the same rationale as claim 6, supra.

Independent claim 16 recite a system equivalents of claim 6 respectively and are 
similarly rejection using the same rationale as claim 6, supra.


      Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
 		     nonobviousness.

Claims 1-3, 5, 6, 8-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable 
over Kim et al (KR 20150135931 A), in view of Otsuka (JP 2016071658A), hereinafter Otsuka.
Regarding Claim 1 and 11
Kim, as shown, discloses the following limitations:
first screen mode having a terminal's screen direction set to a first direction (see at least [Claim 11]. Kim discloses that displaying an operation screen on a first display area of a touch screen disposed on a front surface of a terminal body.)
the terminal's screen direction set to a second direction (see at least [Claim 11][0142]. Kim discloses that displaying information related to the operation screen on the second display area of the touch screen disposed on one side of the terminal body when the terminal body is rotated from the first position to the second position. the control unit 180 displays a sub-screen including information related to the operation screen displayed on the front display unit 251 on the side display unit 252a (S330). At this time, the sub-screen displayed on the side display unit 252a may include various types of information related to the operation screen such as an option menu (e.g., an operation control menu, a setting menu, a submenu, (E.g., text, image, moving picture, etc.) related to the operation screen, and the like, but are not limited thereto )
However, Kim fails to disclose executing a payment function, displaying a default payment card image, transmitting card information corresponding to the displayed default payment card image, recognizing that the first screen mode is switched to a second screen mode and performing an additional function related to a payment according to the transmitted card information in the second screen mode. 
Otsuka discloses the following limitations:
executing a payment function; transmitting card information corresponding to the displayed default payment card image (see at least [0096]. Otsuka discloses that the display control unit 533 displays the display screens 200 and 210 according to the type of the card 11 used by the user who has performed the login authentication. As a result, the user terminal 12 can appropriately display the settlement information that the user has.)
recognizing that the first screen mode is switched to a second screen mode (see at least [Claim 5]. Otsuka discloses that the display control unit, when both the first payment method and the second payment method are associated with the identification information of the user who has performed login authentication. Based on the slide operation on the first display screen displayed on the display unit, the display screen is switched from the first display screen to the second display screen. Switching the display screen from the second display screen to the first display screen based on a slide operation on the second display screen displayed on the display unit.)
performing an additional function related to a payment according to the transmitted card information in the second screen mode (see at least [Claim 15]. Otsuka discloses that a first display screen for displaying information on a settlement content using a first settlement system and an integrated point number given to a user on a display unit, or a second display screen for displaying information on a settlement content using a second settlement method and an integrated point number given to the user are displayed.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to executing a payment function, displaying a default payment card image, transmitting card information corresponding to the displayed default payment card image, recognizing that the first screen mode is switched to a second screen mode and performing an additional function related to a payment according to the transmitted card information in the second screen mode because doing so would effectively monitoring information related to the operation screen.

Regarding Claim 2, 12, and 19
The combination of Kim and Otsuka, as shown in the rejection above discloses the following limitations: 
The method of claim 1, the performing the additional function related to the payment, comprising outputting a payment breakdown according to the transmitted card information (see at least [0060],[0077). Otsuka discloses that the information regarding the purchase of the product is, for example, information on the purchase price, the purchased product, the purchased store, and the like. Further, as shown in step S21B, when the product is purchased at the virtual store, the user terminal 12 notifies the payment NW50 of the card number of the card 11 and the information regarding the product purchase. The display unit displays payment information according to the type of card 11 used by the user based on the control of the control unit 53. )

Regarding Claim 3 and 13
The combination of Kim and Otsuka, as shown in the rejection above discloses the following limitations: 
The method of claim 1, the performing the additional function related to the payment, comprising performing an additional payment further including at least one of accumulation and discount related to the payment (see at least [0044). Otsuka discloses that the card menu 213 includes a menu for confirming the usage details of the card 11. By selecting this menu, the user can check the usage history of the card 11. )

Regarding Claim 5 and 15
The combination of Kim and Otsuka, as shown in the rejection above discloses the following limitations: 
The method of claim 1, wherein the first screen mode is a portrait mode and wherein the second screen mode is a landscape mode (see at least [0141]. Kim discloses that when the terminal body is rotated from the vertical direction to the horizontal direction with the execution screen 1910 and the option menu 1920 being displayed, the mobile terminal 250 displays the execution screen 1910 And displays it on the front display unit 251 by adjusting its size to fit the horizontal mode screen.)

Regarding Claim 6 and 16
The combination of Kim and Otsuka, as shown in the rejection above discloses the following limitations: 
obtaining an input of selecting at least one card image displayed on a sub-display region in first screen mode having a terminal's screen direction set to a first direction (see at least [0140][Figure 3]. Kim discloses that the controller 180 displays an operation screen corresponding to a menu or operation selected according to a user command or the like on the front display unit 251 ( S310 ). In this case, examples of the displayed operation screen include a home screen, an app screen, a message screen, a call screen, a picture or video recording screen, an image or video viewer screen, a broadcast screen, a map screen, a web page screen, an application execution screen,)
the terminal's screen direction set to a second direction (see at least [0142]. Kim discloses that the control unit 180 displays an auxiliary screen including information related to the operation screen displayed on the front display unit 251 on the side display unit 252a (S330). In this case, the sub screen displayed on the side display unit 252a includes an option menu (eg, operation control menu, setting menu, sub-menu, etc.) related to the operation screen, and various information (eg, additional information, notification) related to the operation screen.)
displaying card information corresponding to the selected at least one card image on a main display region  (see at least [0096]. Otsuka discloses that the display control unit 533 displays the display screens 200 and 210 according to the type of the card 11 used by the user who has performed the login authentication. As a result, the user terminal 12 can appropriately display the settlement information that the user has.)
the first screen mode is switched to a second screen mode (see at least [Claim 5]. Otsuka discloses that the display control unit, when both the first payment method and the second payment method are associated with the identification information of the user who has performed login authentication. Based on the slide operation on the first display screen displayed on the display unit, the display screen is switched from the first display screen to the second display screen. Switching the display screen from the second display screen to the first display screen based on a slide operation on the second display screen displayed on the display unit.)
performing an additional function related to a payment according to the transmitted card information in the second screen mode(see at least [Claim 15]. Otsuka discloses that a first display screen for displaying information on a settlement content using a first settlement system and an integrated point number given to a user on a display unit, or a second display screen for displaying information on a settlement content using a second settlement method and an integrated point number given to the user are displayed.)

Regarding Claim 8 and 18
The combination of Kim and Otsuka, as shown in the rejection above discloses the following limitations: 
The method of claim 6, the performing the payment function related to the card information, comprising: obtaining a detailed setting input for a payment using the card information; and performing the payment according to the obtained detailed setting input. (see at least [0074]-[0076]. Otsuka discloses that the payment information according to the type of the card 11 contracted by the user is displayed on the user terminal 12. Therefore, for users who have contracts for both prepaid cards and credit cards, information regarding the type of card 11 that prioritizes display (for example, information such as "prepaid priority" and "credit priority") is stored as contract information)

Regarding Claim 9
The combination of Kim and Otsuka, as shown in the rejection above discloses the following limitations: 
The method of claim 6, the performing the payment function related to the card information, comprising outputting a payment breakdown related to the card information (see at least [0060],[0077). Otsuka discloses that the information regarding the purchase of the product is, for example, information on the purchase price, the purchased product, the purchased store, and the like. Further, as shown in step S21B, when the product is purchased at the virtual store, the user terminal 12 notifies the payment NW50 of the card number of the card 11 and the information regarding the product purchase. The display unit displays payment information according to the type of card 11 used by the user based on the control of the control unit 53. )

Regarding Claim 10 and 20
The combination of Kim and Otsuka, as shown in the rejection above discloses the following limitations: 
The method of claim 6, wherein the first screen mode is a landscape mode and wherein the second screen mode is a portrait mode (see at least [0141]. Kim discloses that when the terminal body is rotated from the vertical direction to the horizontal direction with the execution screen 1910 and the option menu 1920 being displayed, the mobile terminal 250 displays the execution screen 1910 And displays it on the front display unit 251 by adjusting its size to fit the horizontal mode screen.)

Claim 4, 7, 14, and 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et 
al (KR 20150135931 A), in view of Otsuka (JP 2016071658A), hereinafter Otsuka further in view of Lee (KR 20150101337 A), hereinafter Lee.
  Regarding Claim 4 and 14
 The combination of Kim and Otsuka as shown, discloses the above limitations:

Lee discloses the following limitations:
The method of claim 1, the performing the additional function related to the payment, comprising sharing information on a payment breakdown according to the transmitted card information. (see at least [0057]. Lee discloses that the specific application execution result screen includes a wallet menu, an additional menu, an event / news menu, a more menu, and the like. At this time, the more menu includes an activity point menu, a household part menu, an integrated point inquiry menu, and a menu related to an SNS (Social Network Service). At this time, the wallet menu is a menu for storing information such as payment related cards, coupons, tickets, gift certificates, etc. installed or registered in the terminal 110 through a specific application.. )
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to performing the additional function related to the payment, comprising sharing information on a payment breakdown according to the transmitted card information because doing so would effectively reducing the load on the service providing device and reduce the load on the entire electronic wallet system.

  Regarding Claim 7 and 17
 The combination of Kim and Otsuka as shown, discloses the above limitations:
However, Kim and Otsuka fails to disclose that the performing the payment function related to the card information, comprising transmitting the card information to a different device.
Lee discloses the following limitations:
The method of claim 6, the performing the payment function related to the card information, comprising transmitting the card information to a different device. (see at least [0018][0069][0070]. Lee discloses that the electronic wallet system according to an embodiment of the present invention stores store information and settlement related cards that can be used in a store, stores information on a payment related card transmitted from the terminal, identification information of the terminal, and information on the Bluetooth AP A Bluetooth AP for transmitting to a POS terminal; When a specific application installed in advance is executed, the Bluetooth AP adjacent to the terminal is searched for, and Bluetooth pairing with the searched Bluetooth AP is performed to communicate with the Bluetooth AP. The store information transmitted from the Bluetooth AP and the payment- Related card corresponding to a settlement related card usable in a store received from among a plurality of settlement related cards previously stored in advance, and transmits information about the payment related card selected from the one or more payment related cards identified and the identification information of the terminal to Bluetooth A terminal for transmitting to the POS terminal through the AP; A POS terminal that performs a payment function based on information on a payment related card transmitted from a Bluetooth AP, and transmits payment information of the settlement related card, settlement information of the store where the POS terminal is located, and identification information of the terminal.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to performing the additional function related to the payment, comprising sharing information on a payment breakdown according 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691